Case 1:19-cr-00140-HSO-JCG Document 34 Filed 05/11/20
                                                 UNITEDPage  1 DISTRICT
                                                        STATES of 7     COURT
                                                   SOUTHERN DISTRICT OF MISSISSIPPI


                                                           FILE D
                                                            May 11 2020
                                                     ARTHUR JOHNSTON, CLERK
Case 1:19-cr-00140-HSO-JCG Document 34 Filed 05/11/20 Page 2 of 7
Case 1:19-cr-00140-HSO-JCG Document 34 Filed 05/11/20 Page 3 of 7
Case 1:19-cr-00140-HSO-JCG Document 34 Filed 05/11/20 Page 4 of 7
Case 1:19-cr-00140-HSO-JCG Document 34 Filed 05/11/20 Page 5 of 7
Case 1:19-cr-00140-HSO-JCG Document 34 Filed 05/11/20 Page 6 of 7
Case 1:19-cr-00140-HSO-JCG Document 34 Filed 05/11/20 Page 7 of 7
